WELLS, Judge.
Defendant contends that various items and tools should not have been admitted into evidence because the officer had no probable cause to stop the vehicle he was operating and there were no exigent circumstances which justified a warrantless search. However, the State’s evidence showed that defendant, as operator of an oncoming vehicle, failed to dim his lights in violation of N.C. Gen. Stat. § 20-181 as he drove toward a deputy sheriff. The deputy turned around and followed defendant, noticed that defendant was driving in an erratic manner, and therefore stopped him. This traffic violation in the officer’s presence justified stopping the defendant, requesting a routine driver’s license check, and ordering defendant to exit from the vehicle. See Penn*736sylvania v. Mimms, 434 U.S. 106, 98 S.Ct. 330, 54 L.Ed. 2d 331 (1977). As a result of the license check, the deputy was notified that defendant was suspected of possessing an automatic weapon. After performing a frisk search on defendant as authorized by Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed. 2d 889 (1968), the deputy requested and received permission to search the vehicle from both defendant, as operator, and his codefendant, as owner. It was pursuant to this consensual search that the deputy discovered the items and tools. When a person consents to a search by law enforcement officers, this consent dispenses with necessity for a search warrant. State v. Colson, 274 N.C. 295, 163 S.E. 2d 376 (1968). Accordingly, the items and tools were seized in a constitutionally valid manner and were properly admitted into evidence.
Defendant contends the court erred in denying his motions to dismiss because the State failed to show that he knew or reasonably should have known of the presence of the implements of housebreaking in and about the car. He admits that he was operating the vehicle when it was stopped, but asserts he was not the owner and thus was not chargeable with knowledge of the presence of these items and tools.
This contention has been resolved against defendant in State v. Glaze, 24 N.C. App. 60, 210 S.E. 2d 124 (1974). We hold that the evidence was sufficient to take the case to the jury.
Finally, defendant contends that the Court erred in allowing the State to introduce into evidence a statement from codefendant Laney, which implicated him, because such statement was violative of the hearsay rule and of his right of confrontation. We agree.
In a recent case, Lee v. Illinois, 476 U.S. —, 106 S.Ct. 2056, 90 L.Ed. 2d 514 (1986), the United States Supreme Court held that the trial court’s reliance on a codefendant’s uncross-examined confession in finding defendant guilty violated her Sixth Amendment right of confrontation where the confession was not shown to be independently reliable. There, counsel for the State of Illinois contended that defendant Lee’s Sixth Amendment right of confrontation had not been violated because her codefendant was unavailable and his statement was “reliable” enough to warrant its untested admission. 476 U.S. at —, 90 L.Ed. 2d at 525, 106 *737S.Ct. at 2061. Counsel for the State in Lee apparently categorized codefendant’s hearsay confession as a declaration against penal interest. 476 U.S. at —, n. 5, 90 L.Ed. 2d at 528, n. 5, 106 S.Ct. at 2064, n. 5. The Supreme Court rejected Illinois’ argument, however, finding that the State had failed to produce “sufficient ‘indicia of reliability,’ flowing from . . . the circumstances surrounding the confession ... to overcome the weighty presumption against the admission of such uncross-examined evidence.” 476 U.S. at 90 L.Ed. 2d at 530, 106 S.Ct. at 2065.
The facts in the case at hand are quite similar. Here the State sought to introduce codefendant Laney’s confession against defendant Roberts as a declaration against penal interest claiming that Laney was unavailable because he had asserted his Fifth Amendment privilege against self-incrimination. N.C. Gen. Stat. § 8C, Rule 804 (Supp. 1981). Laney’s assertion of the Fifth Amendment, however, would have also made futile any attempt by defendant to cross-examine him.
Although Detective Baker’s rendition of Laney’s confession would have explained the presence of housebreaking implements in and about the car defendant was operating, such a correlation does not necessarily make this hearsay confession inherently reliable. Moreover, the purported confession was never reduced to writing, a factor weighing heavily against the statement’s reliability. There is the ever-present danger that Laney, in confessing, had a motive “to mitigate the appearance of his own culpability by spreading the blame. . . .” Lee, 476 U.S. at —, 90 L.Ed. 2d at 528, 106 S.Ct. at 2064. These reliability factors simply cannot be tested where, as here, the codefendant making the purported confession cannot be cross-examined.
Accordingly, we find that defendant was denied his Sixth Amendment right of confrontation. Because admission of Laney’s confession cannot be deemed harmless beyond a reasonable doubt, we remand this case for a new trial. N.C. Gen. Stat. §§ 15A-1442 (5)(a) and 1443.
New trial.
Judges Johnson and Martin concur.